Case 2:18-cv-00086-SJF-AKT Document 33 Filed 09/09/19 Page 1 of 2 PageID #: 220



                                                                        HUNTON ANDREWS KURTH LLP
                                                                        125 HIGH STREET
                                                                        SUITE 533
                                                                        BOSTON, MASSACHUSETTS 02110-0533


                                                                        TEL 617 • 648 • 2800
                                                                        FAX 617 • 433 • 5022



                                                                        CHRISTOPHER M. PARDO
                                                                        DIRECT DIAL: 617 • 648 • 2759
                                                                        EMAIL: cpardo@HuntonAK.com

 September 9, 2019

VIA CM/ECF AND ELECTRONIC MAIL

Steven John Moser, Esq.
Moser Law Firm, P.C.
3 School Street, Suite 207B
Glen Cove, New York 11542
smoser@moseremploymentlaw.com

       Re:     Scott and Meynard et al. v. Whole Food Market Group, Inc.
               E.D.N.Y. Docket No. 2:18-cv-86 (SJF) (AKT)

Dear Attorney Moser:

        As you are aware, our Firm represents Defendant Whole Foods Market Group, Inc. in this
matter. Enclosed please find a Notice of Motion for Judgment on the Pleadings and a supporting
Memorandum of Law. Pursuant to Rule 4 of Judge Feuerstein’s Individual Rules the motion
papers will be bundled and filed upon completion of all briefing, and only a copy of this letter is
being electronically filed today.

       Please contact me directly with any questions in this regard.


                                                Sincerely,



                                                Christopher M. Pardo, Esq.

Enclosures

cc:    Hon. Sandra J. Feuerstein, U.S.D.J. (via CM/ECF and U.S. First-Class Mail, w/o encls.)




          ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON
      LOS ANGELES MIAMI NEW YORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                             www.HuntonAK.com
Case 2:18-cv-00086-SJF-AKT Document 33 Filed 09/09/19 Page 2 of 2 PageID #: 221




                                   CERTIFICATE OF SERVICE

         I, Christopher M. Pardo, counsel for Defendant Whole Foods Market Group, Inc., hereby
certify that on September 9, 2019, the foregoing document was served by CM/ECF and electronic
mail (per the agreement of the parties) upon counsel for Plaintiffs as follows:

        Steven John Moser, Esq.
        Moser Employment Law
        3 School Street, Suite 207B
        Glen Cove, NY 11542
        smoser@moseremploymentlaw.com


                                                  /s/ Christopher M. Pardo
                                                  Christopher M. Pardo




121738.0000014 EMF_US 76437831v1
